Citation Nr: 1529912	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for laceration of the right elbow with scar. 

3.  Entitlement to service connection for sleep apnea, as secondary to the service-connected PTSD disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing in Waco, Texas, and a copy of the transcript has been associated with the record.  

The issues of (1) an initial compensable rating for laceration of the right elbow with scar; and (2) service connection for sleep apnea, as secondary to the service-connected PTSD disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, memory loss, flattened affect, occasional suicidal thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  An October 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

Concerning the appeal for a higher initial PTSD rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained private and VA treatment records, and the Veteran's statements, to include his hearing testimony.  
Further, in December 2006, December 2007, November 2008, January 2013, and August 2014 VA provided the Veteran with VA psychiatric examinations to determine the severity of his PTSD disability.  The respective VA psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations.  As such, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for PTSD.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  
As the Board will discuss in more detail below, symptoms related to the Veteran's PTSD have remained relatively consistent throughout the entire initial rating period and are shown to more nearly approximate a 70 percent disability rating.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).
In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM IV is applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Initial Rating for PTSD

For the entire initial rating period under appeal, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 50 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

After a review of the evidence of record, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, memory loss, flattened affect, occasional suicidal thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

In a May 2004 VA nursing assessment treatment record, the Veteran reported having a history of problems with relationships.  The Veteran stated that he had a short temper and could assault others if provoked.  He admitted feelings of depression and stated that he was seeking treatment for his depression.

The Veteran was afforded a VA examination in December 2006.  During the evaluation, the Veteran reported being uncomfortable around others.  He avoided crowds and gatherings and did not like social activities.  The Veteran also reported feelings of sadness and occasional, passive suicidal wishes.  He reported difficulty initiating and maintaining sleep and stated that he only slept about 3 hours per night.  The Veteran also reported nightmares and decreased appetite.  Upon mental status examination, the Veteran's formal thought process was organized.  He spoke spontaneously and his speech was relevant and coherent.  He communicated
effectively and clearly.  Delusions and hallucinations were absent.  The Veteran maintained good eye contact and interacted appropriately throughout the interview. 
The Veteran had passive suicidal wishes in the past stating that he often thought it might be better if he was not here.  He had no active suicidal ideation or homicidal ideation.  He had unimpaired ability to maintain minimal personal hygiene and other basic activities of daily living.  There was no clinical evidence of impairment in either short term or long term memory or obsessive or ritualistic behavior which interfered with routine activities.  The Veteran's mood was mildly depressed.  The examiner diagnosed the Veteran with depression, not PTSD, and assigned a GAF score of 70, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

In a following December 2007 VA examination, the Veteran reported anxiety with anxiety attacks and difficulty being around others.  He further noted that he had difficulty sleeping.  He also stated that he had been divorced twice and had five children, but was only in contact with one child.  The Veteran had a past history of two assault charges and two domestic violence charges.  Upon mental status examination, the Veteran's attitude was cooperative, affect was constricted, and his mood was anxious.  He described anxiety attacks with palpitations, shaking, nervousness, and racing thoughts lasting 5 to 10 minutes.  These incidents usually were induced by stressful situations such as being around too many people or interpersonal conflict.  The Veteran denied homicidal thoughts, but stated that he had fleeting thoughts of suicide without plan or intent.  The Veteran also reported anger problems at work and stated that he was sent to anger management classes.  The examiner noted that the Veteran had feelings of detachment or estrangement from others, restricted affect, difficulty falling asleep, irritability, and outbursts of anger.  The VA examiner diagnosed the Veteran with anxiety disorder with features of social anxiety and panic disorder.  A GAF score of 60 was assigned, reflective of   moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

In a November 2008 VA examination report, the Veteran described interpersonal relational difficulties.  Specifically, he reported social isolation, irritability, poor frustration tolerance, and inability to engage in fulfilling intimate relationships.  Upon mental status examination, the Veteran was noted to be cooperative, but mildly irritable.  He was stoic and defensive.  He maintained good eye contact and his speech was normal in rate, rhythm, volume, and content.  The Veteran reported symptoms suggestive of mild diffuse paranoid ideations in the context of severe social phobia.  These were noted to be associated with social phobic situations.  He denied hallucinations.  The Veteran also denied suicidal or homicidal ideation.  He did report panic attacks in the context of social anxiety, and depressed mood.  He reported sleeping 3 to 4 hours per night and had day time fatigue.  The examiner diagnosed the Veteran with anxiety disorder with depressive and social phobia symptoms.  A GAF score of 58 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

During a January 2013 VA examination, the Veteran reported that he maintained contact with his sister and his father, but stated that he had no friends and few acquaintances.  He stated that he worked on his house and three old cars to pass the time.  The Veteran reported that in June 2011 he retired from his civilian position.  He also reported that he had been attending therapy through a private therapist.  The VA examiner noted that the Veteran had symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, and difficulty establishing and maintaining effective work or social relationships.  The Veteran also stated that irritability has been a "big problem" for him since 1974.  The Veteran denied aggression in the past four years as he avoided people.  He stated that prior to retirement, he did have a few altercations with people at work.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner also stated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

Pursuant to the Board's June 2014 remand, the Veteran was afforded another VA PTSD examination in August 2014.  The examiner noted that the Veteran's PTSD caused hyperarousal symptoms, including being on edge, tension, irritability,
and an inability to relax.  He also had sleep disturbance-causing difficulty in social interactions at home and other family members, disrupting his ability to relax, enjoy leisure activities, or go to public places.  The Veteran was also noted to have intrusive thoughts causing increased hyperarousal, and mood disturbance, which increased the Veteran's irritability and difficulty concentrating.  The Veteran maintained contact with his sister and his father, but stated that he lived alone.  The Veteran reported having 5 children with whom he was in touch with once a month.  He further stated that he had no friends and few acquaintances, but stated that he did not get together with these acquaintances.  He stated that he worked on his house and three old cars to pass the time.  He reported being alone about 90 percent of the time.  Current symptoms were noted to include depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent event, impairment of short-term and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.

Upon mental status examination, the August 2014 VA examiner noted that the Veteran was cooperative during the interview.  His speech was within normal limits.  He maintained sufficient eye contact during the interview.  Psychomotor activity was normal.  He appeared euthymic and his affect was within normal limits. His thought process was linear, logical, and goal directed.  There was no indications derailment or any bizarre behavior.  His thought content showed no suicidal or homicidal thoughts.  No auditory/visual hallucinations.  No delusions, no
paranoia.  No obsessions or compulsions.  His insight and judgment was adequate. Sufficient impulse control was reported and demonstrated.  Cognition was alert and oriented to person, place, time, and purpose.  Recent and remote memories were intact.  The examiner did note, however, that the Veteran presented very irritable and anxious from the beginning of the examination.  He stated that he did not like being in hospitals and that he was very displeased with previous service that he has
received through the VA system.  The examiner did not provide a GAF score, but noted that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

The Veteran submitted treatment records and a September 2014 statement from C.J., his treating therapist.  C.J. stated that the Veteran had been a patient since 2008.  He was being seen for PTSD and had made progress over the years, but he continued to struggle with many things which were post-war related.  C.J. noted that, after his time in Vietnam, the Veteran experienced feelings of rage to the point that he became assaultive with many people, to include his ex -wife.  He stated he felt alone, betrayed, and suffered extreme feelings of low self-worth.  Since this time, the Veteran had experienced nightmares with night sweats.  He did not like crowds and avoided them.  At his initial visit, he was estranged from four of his five daughters, but currently had a relationship to some degree with all of them, due to the benefits of individual therapy.  He wanted a companion, but struggled with fear of rejection and his inability to be in places where there are people, making this goal unattainable.  He continued to have anxiety, but due to the tools he had learned in therapy he was able to manage this to a moderate level.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  As discussed in detail above, the Veteran's PTSD is manifested by  depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, memory loss, flattened affect, occasional suicidal thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

In addition, the Board notes that during the entire initial rating period on appeal, the assigned GAF scores have been reported as 70, 60, 58, and 60.  Therefore, the Board finds that the evidence of record reflects GAF scores which contemplate both mild to moderate PTSD symptoms or mild to moderate impairment in social, occupational functioning.  The Veteran has continuously demonstrated familial and social impairment due to his inability to be around others and his estrangement from most of his children.  He also reported altercations at work prior to his retirement.  He has continuously reported depressed mood, anxiety, irritability with periods of violence, and occasional suicidal thoughts.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's impaired impulse control, near-continuous panic and depression, suicidal thoughts, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are all symptoms contemplated under the 70 percent PTSD disability rating.  Moreover, the Veteran has not been noted to have neglect of personal appearance and hygiene.  The evidence also does not demonstrate that the Veteran has persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives or his own name.

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment as they reflect moderate to severe symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, memory loss, flattened affect, occasional suicidal thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Further, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence of record shows that the Veteran is retired.  The record does not demonstrate evidence of unemployability due to his service-connected disabilities.  The Veteran has also not asserted that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  Thus, TDIU is not raised by the record.


ORDER

For the entire initial rating period, a disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Rating for Laceration of Right Elbow Scar

The Veteran is currently service connected for laceration of the right elbow with scar under Diagnostic Codes 7805-5207.  The Veteran has consistently reported that, since his right elbow injury in service, he has numbness and sensitivity to cold on the right elbow scar and in his hand and fingers.  Further, the Veteran reported that his right elbow sometimes locks up and he has occasional decreased range of motion.  He has also reported symptoms of right elbow joint stiffness and decreased speed of joint motion.  See August 2010 and October 2012 VA examination reports.  

In June 2014, the Board remanded the claim for a VA examination to assist in determining the current level of impairment caused by his right elbow disability.  Specifically, the Veteran had asserted that his right elbow disability had worsened since the last VA examination in 2012.  The Board requested that the AOJ schedule the Veteran for an appropriate VA examination(s) to determine the severity of his service-connected laceration of the right elbow with scar.  The Board specifically requested that the examiner address the Veteran's lay statements regarding tingling and numbness in his right fingertips and that his hand shakes.  The examiner was also asked to whether the reported symptoms of tingling and numbness in the fingertips and his hand shaking are related to the Veteran's service-connected right elbow disability.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in September 2014.  The examination report included an evaluation of the Veteran's scar and the examiner stated that the Veteran's right elbow injury caused right ulnar nerve radiculopathy with feelings of numbness and tingling in his fingertips.  The examiner stated that this was related to the in-service injury.  However, the VA examination did not include range of motion testing of the right elbow and the examiner did not state whether paralysis of the ulnar nerve was complete or incomplete and mild, moderate, or severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  As such, the Board finds that a new VA examination is warranted to address the Veteran's right elbow disability.

Secondary Service Connection for Sleep Apnea

In the June 2014 remand, the Board noted that the Veteran was provided a VA examination for sleep apnea in March 2013, at which time the VA examiner provided a negative opinion regarding a relationship between sleep apnea and PTSD.  The VA examiner also noted, however, that the Veteran was not service connected for PTSD, which was an incorrect fact, and failed to address aggravation in the opinion.  Therefore, the Board remanded the matter to clarify the opinion. 

Specifically, the Board remanded the claim to obtain an addendum opinion from the March 2013 VA examiner or another qualified examiner.  The examiner was asked to provide opinions as to the following: (1) whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of service-connected PTSD; and (2) whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea has been aggravated beyond the natural progression of the disease by the service-connected PTSD.  The examiner was asked to provide a complete rationale for his or her opinion with reference to the evidence of record.

An addendum VA medical opinion was obtained in September 2014.  The examiner opined the following "The condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or
illness."  The Board finds that this opinion is inadequate as it does not address secondary service connection.  Further, although the examiner's following remarks generally discussed causation and aggravation of sleep apnea by the service-connected PTSD disability, a rationale for the conclusions stated was not provided.  Specifically, the examiner noted that that the Veteran had obstructive sleep apnea since 2010.  However, there was "no nexus between causation of sleep apnea by PTSD."  Further, the examiner noted that, "even though there is association of both," sleep apnea is not caused by PTSD.  It was noted that PTSD could result in sleep disturbances, but could not aggravate sleep apnea by any means.  The Board finds that the VA examiner's conclusion that sleep apnea was neither caused or aggravated by the service-connected PTSD disability were not supported by a rationale with reference to the evidence of record as requested in the June 2014 remand.  A medical opinion that contains only conclusions without any supporting analysis is accorded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, a new medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records for the Veteran's right elbow and sleep apnea disabilities.  Once obtained, the treatment records should be associated with the record.

2.  Then, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his service-connected laceration of the right elbow disability.  This would include performing range of motion testing of the right elbow and a complete neurological examination.  

The examiner should include specific findings as to the degree of severity of paralysis associated with the right ulnar nerve (i.e., mild, moderate, severe, or complete), to include any resulting functional impairment.  

Note:  A VA scar examination of the right elbow laceration was completed in September 2014.  A new scar examination is not warranted unless deemed necessary.

3.  Obtain a medical opinion from an appropriate examiner for the Veteran's obstructive sleep apnea disorder.  The Veteran is not required to undergo a physical examination unless deemed necessary.  The claims file must be provided to the examiner.  The examiner is asked to provide opinions as to the following:

(a)  Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of service-connected PTSD?

(b)  Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea has been aggravated beyond the natural progression of the disease by the service-connected PTSD?

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the claims should be readjudicated on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


